Citation Nr: 1705874	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Propriety of the reduction in the rating for prostate cancer from 100 percent to 60 percent, or to an increased rating for prostate cancer residuals.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) for the period from November 2006 to February 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to September 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007 and August 2012 rating decisions by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In December 2015, the Board remanded these matters.

[The December 2015 Board decision also dismissed an appeal seeking service connection for carpal tunnel syndrome and remanded a claim of service connection for hypertension.  A May 2016 rating decision granted service connection for hypertension, resolving that issue. ]


FINDINGS OF FACT

1.  The Veteran is not show to have, or during the pendency of the instant claim, to have had, a diagnosis of a skin rash disability.

2.  A May 2012 rating decision proposed to reduce the rating for prostate cancer from 100 percent to 60 percent; a May 18, 2012 letter notified the Veteran of the proposed reduction; an August 2012 rating decision implemented the reduction, effective September 1, 2012.

3.  The reduction in the rating for the Veteran's prostate cancer from 100 percent to 60 percent was based on findings showing improvement; no recurrence of prostate cancer was shown.

4.  The Veteran's prostate cancer residuals require him to use at least four pads daily; renal dysfunction with persistent edema and albuminuria is not shown.  

5.  During the period from November 2006 to February 2009, the Veteran's service connected disabilities included heart failure (rated 30 percent); posttraumatic stress disorder (PTSD)(30 percent); type 2 diabetes mellitus with diabetic retinopathy ( 20 percent); bilateral hearing loss (10 percent); tinnitus (10 percent); and hypertension (0 percent); the combined rating (from November 1, 2006) was 70 percent, and the diabetes mellitus and heart failure share a common etiology; and the service-connected disabilities were shown to be of such nature and severity as to have prevented him from engaging in substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Service connection for a skin rash is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The reduction of the rating for the Veteran's prostate cancer from 100 percent to 60 percent, effective September 1, 2012 did not involve a due process violation, was in accordance with facts found and governing law, and was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.344, 4.115b, Diagnostic Code (Code) 7528 (2016).

3.  A rating in excess of 60 percent for prostate cancer is not warranted.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.115b, Code 7528 (2016).

4.  For the period from November 2006 to February 2009 the schedular criteria for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in January and March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and Social Security Administration, private and VA medical records have been secured.  In February 2007, he informed that the physician who treated his rash had died (and that he was unable to obtain records pf such treatment).  He was afforded VA examinations to establish he has a skin rash (and if so, its nature and etiology), and to ascertain the severity of his prostate cancer residuals.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2015 videoconference hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate these claims.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran served in Vietnam from September 1966 to September 1967.

The Veteran's STRs show that in a September 1967 report of medical history, he denied having skin disease; his skin was normal on September 1967 service separation examination.

VA outpatient treatment records show that in December 2006, the Veteran stated that he had some chest discomfort with exertion.  The physician extended the "disability" for another month. 

On January 2007 VA Agent Orange examination, the Veteran listed diabetes mellitus, congestive heart failure and coronary artery disease as health problems he attributed to Agent Orange.  There was no mention of a skin disease.  Examination found the integumentary system (skin) normal.  

On February 2007 VA diabetes mellitus examination, it was noted that the Veteran had coronary artery bypass graft surgery in July 2006, and that following hospital discharge, he was given three months of disability (which was extended for another three months).  He had not returned to his job as a sales associate and irrigation installer.  It was also noted that a November 2006 exercise treadmill test showed a workload capacity of 8 METs.  He complained of chest discomfort, but had no evidence of ischemia.  It was thought he had fair exercise tolerance.  The Veteran indicated he was walking two miles in 40 minutes on flat ground.  He did not develop exertional dyspnea or exertional chest pain.  On systems review, there were no episodes of diabetic ketoacidosis.  He was on oral agents.  The diagnoses were coronary artery disease; hypertension, under good control; diabetes mellitus; and congestive heart failure.  Regarding heart disease, the examiner stated that the Veteran had improved and was able to walk two miles at a fast pace.  He had not had any symptoms of congestive heart failure since his cardiac surgery.  He noted that the Veteran had no limitations secondary to diabetes, but had not returned to work due to his cardiac status.
In April 2007 the Veteran filed a claim for a TDIU rating, and reported he had work experience as a sales representative and in installation, and had last worked in June 2006.

VA outpatient treatment records show that in December 2007, it was noted that the Veteran had angina for two months that was refractory to medication.  He had substernal chest pain that radiated to his upper extremities with exertion, and was associated with shortness of breath and mild diaphoresis.  It was noted that a myocardial perfusion study in May 2007 showed left ventricular ejection fraction of 53 percent post exercise and 49 percent at rest.  It was also noted that he achieved 6 METs on exercise testing in May 2007.  In July 2009, he was seen for a rash of five days duration.  

The Veteran was awarded Social Security Administration (SSA) benefits in July 2009.  It was noted he had not engaged in substantially gainful activity since June 2006.  His impairments included ischemic heart disease, diabetes mellitus, PTSD, osteoarthritis, lumbago and prostate cancer.  It was also noted that he had at least a high school education.  

In May 2011, the Veteran stated he had completed one year of college.

On June 2011 VA genitourinary examination, the Veteran stated that he began having incontinence following the radiation treatment.  He had not previously used pads, but intended to see a urologist to request them.  The examiner indicated the Veteran did not have renal dysfunction.  The Veteran stated that he urinated about four to five times both during the day and at night.  He had not had episodes of recurrent urinary tract infections, renal colic or bladder stones.  He had never needed catheterizations or dilatations.  

VA outpatient treatment records show that in July 2013, the Veteran stated he had urge incontinence.  In December 2013, it was noted that he was using four pads a day.  He denied frequency, urgency, dysuria and incontinence.  In April 2014, he said that his urgency had increased as had urinary incontinence.  In July 2014, he noted that he was using six to seven pads a day.  In October 2014 it was noted that he was on medication for incontinence.  In January 2015, examination of the skin showed no rash.  The next month the Veteran reported incontinence, and that he was using six pads a day.  In May 2015 it was noted that he had been treated for carcinoma of the prostate with radiation therapy, and completed treatment in July 2009.  The treatment course was complicated by cystitis and incontinence that had persisted.  It was noted that the most recent prostate-specific antigen (PSA) was 0.6 in April 2015.  Examination showed no skin lesions or rashes.  It was noted there was no other evidence of recurrent disease.  

On January 2016 VA genitourinary examination, it was noted that the Veteran had completed hormone and radiation therapy in 2010.  It was noted that he had a voiding dysfunction that caused urine leakage requiring absorbent material changes more than four times a day.  The voiding dysfunction did not require the use of an appliance.  His daytime voiding interval was between one and two hours, and he woke up at night to void five or more times.  The voiding dysfunction did not cause signs or symptoms of obstructed voiding.  There were no other obstructive symptoms.  There were no other residual conditions and/or complications due to prostate cancer or treatment for it.  The Veteran did not have renal dysfunction due to prostate cancer.  The diagnosis was adenocarcinoma of the prostate.  The examiner stated there had been no cancer recurrence since the June 2011 VA examination and that incontinence was no longer present.  

On January 2016 VA dermatology examination, the examiner noted that he had reviewed the Veteran's records, and stated that the Veteran had never had a skin condition.  He said that no service related skin condition was shown in the medical record, and none was found on examination.  The Veteran had not been treated with oral or topical medications in the previous 12 months for any skin condition.  He opined that it was less likely as not that the Veteran had a diagnosis of a skin rash that was incurred in or caused by service.  He explained that no skin condition had ever been noted in the STRs, on service separation examination, or in the historical medical record.  

In April 2016, a VA medical provider stated that she reviewed the Veteran's record, and noted that his STRs and the medical records within one year of his discharge from service are silent for complaints, treatment or diagnosis relating to a skin rash.  She noted that the January 2016 VA skin examination was negative for any observed skin rash, scarring or disfigurement related to skin rash and/or systemic manifestation for any skin disease.  She opined that it was less likely than not that the Veteran's claimed skin rash related to and/or was aggravated by his military service and/or exposure to Agent Orange because of the lack of objective, medically-based, clinical evidence related to a skin rash, chloracne and/or other acneiform disease similar to chloracne.

In April 2016, a VA medical provider stated that she reviewed the Veteran's records.  She noted that he remained in remission without recurrence of adenocarcinoma of the prostate gland and/or surrounding soft tissues.  Specifically, the PSA levels were 0.9 (January 2016), 0.6 (January 2016) and 1.1 (October 2015).  She stated that PSA is a means of monitoring cancer recurrence and remission of adenocarcinoma in the genitourinary system (Harrison's Principles of Internal Medicine, 19th Edition: Chapter 115: Benign and Malignant Disease of the Prostate).  Thus, the Veteran's prostate cancer was in remission, and without recurrence.  She also noted that the 2015 BUN levels were normal.  Specifically, in December 2015, the BUN was 23 (normal range of 7-24mg/dL), 20 (January 2015), 15 (October 2014), 22 (May 2014), and 18 (January 2014).  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Veteran's STRs are silent for complaints or findings relating to a skin disability; at service discharge in September 1967 he denied having skin problems, and clinical evaluation of his skin was normal.  Following service, the only reference to a skin problem is in July 2009 when it was noted he had a rash of recent origin.  No further findings were recorded.

At the October 2015 videoconference hearing before the undersigned, the Veteran testified that a VA physician told him that his skin rash was probably related to Agent Orange.  The record shows that the Veteran served in Vietnam.  The only skin disability that is currently recognized as associated with exposure to Agent Orange is chloracne (See 38 C.F.R. § 3.309).  There is no evidence in the record that the Veteran has or had chloracne or any other chronic skin disability.  Notably, the January 2016 VA examiner found that the Veteran did not have a skin disability.  In April 2016 a VA medical provider who reviewed the record noted that the January 2016 VA examination found no evidence of a skin rash, and that the Veteran did not have chloracne.  

Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Veteran may be capable of observing that he has had a rash, the diagnosis of a chronic skin disability requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The preponderance of the evidence is against a finding that the Veteran has (or during the pendency of the claim has had) a skin disability.  Accordingly, he has not met the threshold requirement for substantiating the claim of service connection for such disability, and service connection for a skin rash disability must be denied.  

	Propriety of the reduction in the rating for (and entitlement to an increased rating for) prostate cancer

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under 38 C.F.R. § 4.115b, Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, which is predominant.  

[Impotence secondary to prostate cancer is separately compensated, as reflected by the award of service connection for erectile dysfunction, and special monthly compensation for loss of use of a creative organ, and is not for consideration herein.]

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  As the maximum schedular rating for urinary frequency is 40 percent, and the maximum rating for obstructed voiding is 30 percent, rating on such bases would be of no benefit to the Veteran.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

A 100 percent rating is warranted for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Code 7101.  38 C.F.R. § 4.115a.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e).

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344 (a), ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be reduced based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  Here, the 100 percent rating was not in effect for 5 years.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) do not apply.  38 C.F.R. § 3.344 (c).

An April 2009 rating decision granted service connection for prostate cancer, rated 100 percent effective February 2009.  The RO initially proposed to reduce the rating for prostate cancer in August 2011, and the Veteran was so notified by letter dated later that month.  In August 2011, he stated that he used absorbent materials that had to be changed more than four times a day.  No further action was taken by the RO.  In May 2012, the RO again proposed that the rating for prostate cancer be reduced to 60 percent.  He reported  that he wore pads that required changing more than four times a day.  He was notified of the proposed action by a letter dated May 2012.  In August 2012, the RO reduced the rating for prostate cancer to 60 percent, effective September 1, 2012.  The rating decision noted a January 2012 VA outpatient treatment record showing that the Veteran wore four pads a day for incontinence.

The 100 percent rating was based on the diagnosis of carcinoma of the prostate (See Code 7528).  This rating was to be in effect for six months following the cessation of treatment for the cancer (which the record variously shows was in July 2009 or 2010).  The Veteran was examined by VA in June 2011, more than six months following the completion of his treatment for prostate cancer.  Rather than being prejudiced by the delay, it afforded him a prolonged period of a 100 percent rating.  

The rating reduction did not involve any due process violation.  See 38 C.F.R. § 3.105(e).  A May 18, 2012 letter notified the Veteran of the proposal to reduce the rating for his prostate cancer and informed him that he had 60 days to present additional evidence showing that compensation should be continued at the prior level.  The letter also advised him that he could request a hearing.  In July 2012, he submitted a statement indicating that he would be furnishing a letter from his physician that would show his condition warranted no change in the rating.  No such statement was received, and the reduction was promulgated in August 2012.  The Board finds that the RO complied with the due process requirements in 38 C.F.R. § 105(e) governing rating reductions; the Veteran was not denied due process.  

The Board will now address whether the reduction was factually warranted.  Although the Veteran asserts there was a recurrence of the prostate cancer, this is not supported by the record.  Thus, there was improvement of the disability from the malignant stage, and the 100 percent rating assigned under Code 7528 was not warranted.  

The analysis turns to the rating warranted following termination of the 100 percent schedular rating, that is, from September 1, 2012.  In December 2013 the Veteran stated that he was using four pads a day (consistent with the 60 percent rating that has been assigned).  The January 2016 VA examiner indicated that the Veteran does not have renal dysfunction, and that there has been no recurrence of the carcinoma.  Likewise, on April 2016 review of the Veteran's record a consulting VA medical provider found no recurrence of the cancer.  She noted that BUN levels were normal (i.e., not showing renal dysfunction), and that there is no indication in the record that the Veteran's symptoms prostate cancer have resulted in generalized poor health (pointing to normal laboratory findings).  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and the related impairment shown associated with the residuals of prostate cancer are encompassed by the 60 percent rating assigned.  The Veteran has not alleged any manifestations or functional impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

	TDIU rating from November 1, 2006 through February 23, 2009

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.
A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

During the period of time in question, the Veteran's service connected disabilities were:  Congestive heart failure (rated 30 percent); PTSD (30 percent); type 2 diabetes mellitus with diabetic retinopathy (20 percent); bilateral hearing loss (10 percent); tinnitus (10 percent); and hypertension (10 percent).  From  November 1, 2006 the combined schedular rating was 70 percent; congestive heart failure and diabetes shared a common etiology. Therefore, the schedular criteria for a TDIU rating were met for the period from November 2006 to February 2009.

Accordingly, the analysis proceeds to assessing whether the Veteran's service-connected disabilities precluded his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The record shows that when he was examined by VA for diabetes mellitus in February 2007, the Veteran indicated that he was able to walk for two miles in 40 minutes without developing chest pain.  It was noted that he had achieved a workload of 8 METs on November 2006 testing.  Testing in May 2007 found a left ventricular ejection fraction of 53 percent following exercise and 49 percent at rest.  In December 2007, he was noted to have angina.

Although there is some indication that the Veteran's cardiac condition improved (as noted on February 2007 VA examination, described above), the examiner then observed that he had not resumed working due to his heart disease.  The Board notes, but is not bound by, the SSA determination that the Veteran was unable to work in addition to the Veteran's service-connected disabilities, SSA also considered [nonservice-connected] osteoarthritis and lumbago in reaching its decision.  However, it is not dispute that the Veteran remained unemployed throughout the period of time in question (and as noted above, a VA provider indicated that was due to a service connected disability).  Resolving remaining reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3) , the Board finds that from November 2006 to February 2009 his service-connected disabilities rendered him unemployable, warranting a TDIU rating.


ORDER

Service connection for a skin rash disability is denied.

The appeal seeking to establish that the reduction of the rating for prostate cancer from 100 percent to 60 percent effective September 1, 2012 was improper is denied.

A rating in excess of 60 percent for prostate cancer is denied.

A TDIU rating is granted for the period from November 2006 to February 2009, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


